United States Court of Appeals
          FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 14, 2013               Decided August 5, 2014

                         No. 10-5059

                    JEREMY PINSON, ET AL.,
                        APPELLANTS

                               v.

              CHARLES E. SAMUELS, JR., ET AL.,
                       APPELLEES


              On Petition for Writ of Mandamus
                    (No. 1:10-cv-00092)


     Dawn E. Murphy-Johnson, appointed by the court, argued
the cause as amicus curiae for appellants. With her on the briefs
was Anthony F. Shelley, appointed by the court.

     Wynne P. Kelly, Assistant U.S. Attorney, argued the cause
for appellees. With him on the brief were Ronald C. Machen,
Jr., U.S. Attorney, and R. Craig Lawrence, Assistant U.S.
Attorney.

    Before: GARLAND, Chief Judge, and HENDERSON and
SRINIVASAN, Circuit Judges.

    Opinion for the Court filed by Circuit Judge SRINIVASAN.
                                 2

     SRINIVASAN, Circuit Judge: Jeremy Pinson is a federal
prisoner serving a twenty-year sentence for threatening the
President, knowingly and willfully making a false statement to
a United States Marshal, and mailing threatening
communications. Pinson has made frequent use of the federal
courts during his time in prison, having filed more than 100 civil
actions and appeals across the nation. In this case, filed in the
District of Columbia, Pinson challenges the conditions of his
confinement at the Federal Correctional Institution in Talladega,
Alabama. The district court determined that venue in the
District of Columbia was improper and ordered the action
transferred to the Northern District of Alabama. Pinson then
filed a mandamus petition in this court seeking to vacate the
district court’s transfer order, and also to compel the district
court clerk to accept certain rejected filings. Four fellow
prisoners join his petition, and all of them seek to proceed in
forma pauperis in this court. Pinson and one other petitioner
also moved to stay collection of the filing fees, arguing that the
federal in forma pauperis statute entitles them to defer the
payment of fees in this case until they complete their payment
of fees owed in other cases.

     Because Pinson has run afoul of the Prison Litigation
Reform Act’s three-strikes provision and has failed to
demonstrate that he qualifies for the imminent danger exception,
we deny his motion to proceed in forma pauperis. We also hold
that the remaining petitioners lack standing to challenge either
the transfer order or the clerk’s rejection of the filings. Finally,
we deny the motion to stay the collection of filing fees pending
the payment of fees in other cases.

                                 I.

    In December 2009, Pinson filed a complaint in the United
States District Court for the District of Columbia, naming
                               3

several Bureau of Prisons (BOP) officials as defendants. At the
time, he was incarcerated in the Special Management Unit
(SMU) of the Federal Correctional Institution in Talladega.
SMUs house gang-affiliated and other disruptive inmates who
present unique security concerns. See BOP Program Statement
5217.01 (Nov. 19, 2008). Pinson’s complaint alleged that SMUs
are “unconstitutionally violent and dangerous” in violation of
the Eighth Amendment. App. 9. He claimed that his
designation to an SMU placed him “in imminent danger”
because BOP officials failed to identify him as a former
associate of a gang and to separate him from members of rival
gangs. App. 8-9. He further alleged that the defendants knew
that he was a homosexual who thus would “face[] a substantial
risk of harm” if designated to an SMU. App. 8. Pinson moved
to proceed in forma pauperis (IFP) pursuant to 28 U.S.C. §
1915.

    In January 2010, the district court issued an order
transferring Pinson’s case to the Northern District of Alabama.
The court determined that venue did not properly lie in the
District of Columbia “[b]ecause none of the alleged events
forming the basis of the complaint occurred in the District.”
Transfer Order, ECF No. 3, App. 21. The court stated that
Pinson’s IFP application would be decided by the transferee
court. Id.

    In March 2010, after unsuccessfully moving for
reconsideration of the transfer order, Pinson filed a notice of
appeal. This court construed the notice as a petition for a writ
of mandamus, and ordered Pinson to pay the $450 docketing fee
or to file a motion to proceed IFP. Pinson moved to proceed
IFP, as well as to stay any collection of filing fees until he
completed payment of filing fees owed in other cases he had
brought.
                                 4

     Pinson, joined by several fellow SMU inmates, then
submitted a “Motion for Joinder of Appellees and for
Appointment of Counsel.” According to that motion, the other
inmates had attempted to join Pinson’s lawsuit by filing a
“Motion for Joinder” in the district court. The prisoners claimed
to have submitted the Motion for Joinder twice, once prior to the
transfer of the case and once as an accompaniment to Pinson’s
motion for reconsideration of the transfer order. The prisoners
argued that the district court clerk exceeded his authority by
allegedly returning the motion unfiled on both occasions. They
also submitted an amended notice of appeal clarifying their
intention to challenge both the transfer order and the clerk’s
rejection of the Motion for Joinder. This court construed the
amended notice of appeal to be a supplement to the mandamus
petition.

     Over the next several years, the parties engaged in an
extended back-and-forth concerning Pinson’s eligibility for IFP
status and his motion to stay the collection of filing fees. A
motions panel of this court dismissed all the prisoners
attempting to join the case (for failure to prosecute) except
Andrew Hobbs and Jeremy Brown, both of whom were granted
IFP status. The panel also appointed an amicus curiae to present
arguments in favor of the petitioners. Another motions panel
later reinstated two of the previously dismissed prisoners,
Antoine Bruce and John Leigh, as petitioners, and ordered them
to file completed motions for leave to proceed IFP. Bruce also
joined Pinson’s motion to stay the collection of filing fees.

                                II.

     We first consider Pinson’s request to proceed IFP before
this Court, which we deny. The federal IFP statute, codified at
28 U.S.C. § 1915, generally authorizes courts to waive ordinary
filing fees for an indigent litigant seeking to bring a lawsuit. See
                                5

28 U.S.C. § 1915(a)(1). In 1996, prompted by widespread
concerns that inmates had been flooding the courts with
meritless claims, Congress enacted the Prison Litigation Reform
Act (PLRA). See Chandler v. D.C. Dep’t of Corr., 145 F.3d
1355, 1356 (D.C. Cir. 1998). The PLRA substantially amended
28 U.S.C. § 1915 with regard to prisoner-litigants. Unlike other
litigants, prisoners accorded IFP status can no longer avoid
payment of filing fees altogether. They instead are permitted to
pay in monthly installments rather than in one, up-front
payment. 28 U.S.C. § 1915(b).

     Additionally, prisoners who have incurred three or more
“strikes” face a potential bar against proceeding IFP:

    In no event shall a prisoner bring a civil action or
    appeal a judgment in a civil action or proceeding under
    this section [authorizing IFP proceedings] if the
    prisoner has, on 3 or more prior occasions, while
    incarcerated or detained in any facility, brought an
    action or appeal in a court of the United States that was
    dismissed on the grounds that it is frivolous, malicious,
    or fails to state a claim upon which relief may be
    granted, unless the prisoner is under imminent danger
    of serious physical injury.

28 U.S.C § 1915(g). Because it is undisputed that Pinson has
accumulated at least three strikes, the statute prohibits him from
proceeding IFP unless he falls within the imminent danger
exception.

    In assessing imminent danger, we examine the conditions
faced by Pinson at the time he initiated his action. Both sides
urge us to broaden the inquiry to encompass later developments.
Amicus points to the August 2010 murder of another SMU
inmate (who was an attempted co-petitioner), as well as an
                                 6

alleged January 2011 incident in which Pinson was nearly
stabbed. The government, for its part, contends that Pinson’s
relocation to an Administrative Maximum facility in Florence,
Colorado, renders moot his claim of imminent danger
concerning his confinement in the Talladega SMU. We reject
the invitation to take into account those subsequent events.

     Our decision in Mitchell v. Federal Bureau of Prisons, 587
F.3d 415 (D.C. Cir. 2009), precludes consideration of post-
complaint developments when assessing the applicability of the
imminent danger exception. We explained there that “we assess
the alleged danger at the time [the prisoner] filed his complaint
and thus look only to the documents attesting to the facts at that
time, namely his complaint and the accompanying motion for
IFP status.” Id. at 420. That approach squares with the statute’s
temporal reference point: the initial act of “bring[ing]” a lawsuit.
28 U.S.C. § 1915(g); see Andrews v. Cervantes, 493 F.3d 1047,
1052-53 (9th Cir. 2007). Section 1915(g) directs attention to
whether the prisoner “is under imminent danger of serious
physical injury” when he “bring[s]” his action, not to whether he
later in fact suffers (or does not suffer) a serious physical injury.

     The provision’s status as a mere “screening device”
reinforces that understanding. Andrews, 493 F.3d at 1050, 1055.
Otherwise, the inquiry into imminent dangerousness could
require examining myriad post-filing developments and
adjustments of confinement conditions that may transpire during
the course of a lawsuit (and that often attend an inmate’s
imprisonment). Restricting the inquiry to the allegations in a
prisoner’s complaint better coheres with § 1915(g)’s “limited
office.” Id. at 1055.

     Turning, then, to the allegations in Pinson’s complaint (and
his accompanying motion for IFP status), his claim of imminent
danger closely resembles one we rejected in Mitchell.
                                7

Mitchell’s complaint alleged that “even though BOP knew he
had testified for the government, it illegally transferred him to
USP Florence, a prison known for murders and assaults on . . .
anyone who has been known as a snitch, and where he was
nearly murdered.” 587 F.3d at 420-21 (ellipsis in original)
(internal quotation marks omitted). This court found that
Mitchell had “failed to allege that the danger he faces is
imminent.” Id. at 421. With respect to the alleged attack
against Mitchell, the court noted that he had “wait[ed] until
seventeen months after the . . . attack to file his complaint.” Id.
With respect to his general allegation that the facility was known
to present dangers to inmates who testify for the government,
the court concluded that “neither the complaint nor his IFP
motion alleges any ongoing threat.” Id.

    Pinson’s allegations of imminent danger are materially
indistinguishable from those found inadequate in Mitchell.
Pinson contends that, as a homosexual and former gang
member, his designation to the Talladega SMU alongside
members of rival gangs placed him in imminent danger of death
or serious bodily injury. Like Mitchell, Pinson’s claim rests on
the BOP’s decision to designate him to a particular facility
notwithstanding its reputation as a dangerous place for inmates
possessing certain characteristics—here, as a rival gang-member
and homosexual, and in Mitchell, as a government “snitch.” The
Mitchell court found such contentions insufficient to satisfy the
imminent danger exception, even though Mitchell, unlike
Pinson, further alleged that he had already been attacked by the
time he filed his complaint. We see no ground for reaching a
different conclusion here.

     Because Pinson fails to qualify for the imminent danger
exception to the three-strikes rule, we deny his motion for IFP
status. If he wishes to proceed, he has thirty days from the date
of this opinion to pay the filing fee up front. See Mitchell, 587
8
F.3d at 422. If he elects not to proceed, no fees will be
collected. See Smith v. District of Columbia, 182 F.3d 25, 30
(D.C. Cir. 1999). Pinson’s co-petitioners, by contrast, have not
accumulated three strikes. This court already granted IFP status
to Hobbs and Brown, and we now grant IFP status to Bruce and
Leigh. We therefore proceed to consider the mandamus petition
with regard to those four petitioners.

                               III.

    The mandamus petition challenges both the district court
clerk’s refusal to docket a “Motion for Joinder” and the district
court’s transfer of the case to the Northern District of Alabama.
We conclude that the remaining petitioners lack standing to raise
either of those claims.

     To establish Article III standing, a plaintiff must
demonstrate that “(1) [he] has suffered an ‘injury in fact’ that is
(a) concrete and particularized and (b) actual or imminent, not
conjectural or hypothetical; (2) the injury is fairly traceable to
the challenged action of the defendant; and (3) it is likely, as
opposed to merely speculative, that the injury will be redressed
by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw
Envtl. Servs., Inc., 528 U.S. 167, 180-81 (2000) (quoting Lujan
v. Defenders of Wildlife, 504 U.S. 555, 560-561 (1992)).
Because the elements of standing “are not mere pleading
requirements but rather an indispensable part of the plaintiff’s
case, each element must be supported in the same way as any
other matter on which the plaintiff bears the burden of proof,
i.e., with the manner and degree of evidence required at the
successive stages of the litigation.” Lujan, 504 U.S. at 561.
Here, moreover, petitioners seek mandamus relief, a “drastic”
remedy “invoked only in extraordinary situations.” Kerr v. U.S.
Dist. Court for N. Dist. of Cal., 426 U.S. 394, 402 (1976).
                                 9

     Petitioners contend that the district court clerk twice refused
to file a “Motion for Joinder” which they had submitted in an
attempt to join the action below. While petitioners aver in their
pleading that they were injured as a result of the clerk’s alleged
actions, they provide no evidence that the Motion for Joinder in
fact existed, let alone that it was submitted to the district court.
The record contains no reference to any such motion despite
petitioners’ contention that it was twice returned to Pinson
stamped “received.” Nor do petitioners give any explanation for
the absence of any reference to the motion in the record. In
those circumstances, petitioners fail to support their claim of
injury “with the manner and degree of evidence required” for
mandamus relief. Lujan, 504 U.S. at 561; see Sierra Club v.
EPA, 292 F.3d 895, 898-902 (D.C. Cir. 2002).

    Petitioners also lack standing to challenge the transfer of
Pinson’s complaint to the Northern District of Alabama.
Petitioners were not parties to the suit below, and “non-parties
usually lack standing to challenge venue dispositions.” In re
Cuyahoga Equip. Corp., 980 F.2d 110, 116 (2d Cir. 1992); see
also United States v. U.S. Dist. Court, S. Dist. of Tex., 506 F.2d
383, 384 (5th Cir. 1974) (nonparty lacked standing to compel
transfer of venue via mandamus). We have no occasion to
assess whether our conclusion might be different if petitioners
had substantiated their allegations that they attempted to join the
suit below and had demonstrated that the district court
improperly denied their request. Cf. Alt. Research & Dev.
Found. v. Veneman, 262 F.3d 406, 411 (D.C. Cir. 2001) (per
curiam) (suggesting that non-party might have standing to
appeal a stipulated dismissal where intervention is improperly
denied).

    Amicus argues that petitioners can establish standing based
on their general interest in the lawsuit, citing Aurelius Capital
Partners v. Republic of Argentina, 584 F.3d 120 (2d Cir. 2009).
                                10

In Aurelius Capital, the Second Circuit determined that a
nonparty with an “interest affected by the district court’s
judgment” had standing to appeal the judgment. Id. at 127-29.
But the nonparty in Aurelius Capital had a direct property
interest in certain funds deemed subject to attachment and
execution by the lower court’s order. Id. at 128. Even if that
sort of direct property interest would justify non-party standing,
petitioners’ generalized “interest in the lawsuit challenging
SMU procedures” does not suffice. Amicus Br. 38.

                                IV.

     The remaining issue concerns the manner in which filing
fees should be collected from petitioner Bruce. Under the
federal IFP statute as amended by the PLRA, prisoners granted
IFP status must make an initial partial payment at the time of
filing followed by monthly installments until they pay the full
fees. Section 1915(b) sets out the payment structure as follows:

    (b)(1) Notwithstanding subsection (a) [which
    encompasses non-prisoner litigants], if a prisoner
    brings a civil action or files an appeal in forma
    pauperis, the prisoner shall be required to pay the full
    amount of a filing fee. The court shall assess and,
    when funds exist, collect, as a partial payment of any
    court fees required by law, an initial partial filing fee of
    20 percent of the greater of—

         (A) the average monthly deposits to the
         prisoner’s account; or

         (B) the average monthly balance in the
         prisoner’s account for the 6-month period
         immediately preceding the filing of the
         complaint or notice of appeal.
                               11

    (2) After payment of the initial partial filing fee, the
    prisoner shall be required to make monthly payments
    of 20 percent of the preceding month’s income credited
    to the prisoner’s account. The agency having custody
    of the prisoner shall forward payments from the
    prisoner’s account to the clerk of the court each time
    the amount in the account exceeds $10 until the filing
    fees are paid.

     Pinson moved to stay the collection of the monthly
installments due in this case until he fulfilled his obligation to
pay the filing fees he owed in other cases. That issue is moot as
to Pinson in light of our conclusion that he may not proceed IFP.
But we must still decide the issue on behalf of Bruce, who
joined Pinson’s motion and to whom we have granted IFP
status. See supra Part II.

     The courts of appeals are divided concerning the manner in
which the PLRA calls for collection of installment payments
from prisoners who simultaneously owe filing fees in multiple
cases. The Second and Fourth Circuits interpret § 1915(b) to
cap the monthly exaction of fees at twenty percent of a
prisoner’s monthly income, regardless of the number of cases
for which he owes filing fees. Torres v. O’Quinn, 612 F.3d 237,
252 (4th Cir. 2010); Whitfield v. Scully, 241 F.3d 264, 277 (2d
Cir. 2001). Under that “per prisoner” cap, a prisoner would
satisfy his obligations sequentially, first fully satisfying his
obligation for his earliest case before moving on to the next one,
at no time making any payment that would take his cumulative
payments for that month beyond an overarching twenty-percent
ceiling. By contrast, the Fifth, Seventh, Eighth, and Tenth
Circuits have held that § 1915(b) requires a prisoner to make a
separate installment payment for each filing fee incurred as long
as no individual payment exceeds twenty percent of his monthly
income. Christensen v. Big Horn Cnty. Bd. of Cnty. Comm’rs,
                               12

374 F. App’x 821, 833 (10th Cir. 2010); Atchison v. Collins, 288
F.3d 177, 180 (5th Cir. 2002); Lefkowitz v. Citi-Equity Grp., 146
F.3d 609, 612 (8th Cir. 1998); Newlin v. Helman, 123 F.3d 429,
436 (7th Cir. 1997), overruled in part on other grounds by Lee
v. Clinton, 209 F.3d 1025 (7th Cir. 2000), and Walker v.
O’Brien, 216 F.3d 626 (7th Cir. 2000). Under that “per case”
cap, a prisoner simultaneously makes payments towards
satisfaction of all of his existing obligations.

     This court, contrary to amicus’s contention, has yet to
choose between those approaches. Amicus errs in reading
Tucker v. Branker, 142 F.3d 1294 (D.C. Cir. 1998), to have
adopted a per prisoner cap. In that case, a North Carolina
inmate challenged the PLRA’s filing fee requirement, arguing
that it denied him “due process of law by forcing him to choose
between filing a lawsuit and being able to buy the necessities of
life.” Id. at 1298. In rejecting Tucker’s challenge, we observed
that “the payment requirement of the PLRA never exacts more
than 20% of an indigent prisoner’s assets or income.” Id. That
statement did not adopt a per-prisoner cap. Tucker involved an
as-applied challenge to the PLRA by a prisoner who had filed
one suit and thus owed a single twenty-percent installment each
month. Id. Unsurprisingly, the decision at no point mentions or
contemplates the possibility of multiple simultaneous suits. In
context, the observation relied on by amicus is best read to
explain that the PLRA’s payment structure “never exacts more
than 20%” of a prisoner’s monthly income for a given suit. See
id. at 1297-98. And insofar as the statement could be
understood to speak to a multiple-suit scenario not presented by
the case, it would constitute non-binding dicta. See Torres, 612
F.3d at 242 n.3 (referring to the statement from Tucker as dicta).

    Considering the issue afresh, we conclude that the per-case
approach adopted by the Fifth, Seventh, Eighth, and Tenth
Circuits is the better understanding of the statute. We begin
                                13

with the “fundamental canon of statutory construction that the
words of a statute must be read in their context and with a view
to their place in the overall statutory scheme.” Davis v.
Michigan Dep’t of Treasury, 489 U.S. 803, 809 (1989). Taken
as a whole, the language and operation of § 1915 indicate that its
provisions apply to each action or appeal filed by a prisoner;
and subsection (b)(2), governing the payment of fees in
installments, is no exception. See Torres, 612 F.3d at 256
(Niemeyer, J., dissenting).

     Subsection (b)(1) of § 1915 addresses the threshold
obligation to make an initial partial payment. The provision
instructs that, “if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay
the full amount of a filing fee. The court shall . . . collect, as a
partial payment of any court fees required by law, an initial
partial filing fee . . . .” 28 U.S.C. § 1915(b)(1). The plain text
of the provision calls for assessment of the initial partial filing
fee each time a prisoner “brings a civil action or files an appeal.”
Id. Amicus acknowledges that the initial partial filing fee
accrues in each case, regardless of the number of suits initiated.

     Subsection (b)(2), the immediately ensuing provision, then
states that, “[a]fter payment of the initial partial filing fee, the
prisoner shall be required to make monthly payments of 20
percent of the preceding month’s income.” 28 U.S.C. §
1915(b)(2) (emphasis added). Because the initial partial filing
fee imposed in subsection (b)(1) acts as the “triggering
condition” for the monthly installments required by subsection
(b)(2), the two provisions should be read in tandem. Torres, 612
F.3d at 256 (Niemeyer, J., dissenting). Given that the initial fee
required by subsection (b)(1) applies on a per-case basis, it
follows that subsection (b)(2)’s monthly payment obligation
likewise applies on a per-case basis. See id. at 256-57.
                                14

     The remainder of 28 U.S.C. § 1915 fortifies that per-case
understanding. Subsection (a)(2), for example, states that a
“prisoner seeking to bring a civil action or appeal a judgment in
a civil action or proceeding without prepayment of fees or
security therefor . . . shall submit a . . . trust fund account
statement . . . for the 6-month period immediately preceding the
filing of the complaint or the notice of appeal.” Id. § 1915(a)(2)
(emphasis added).          Subsection (e)(2) provides that,
“[n]otwithstanding any filing fee, or any portion thereof, that
may have been paid, the court shall dismiss the case at any time
if the court determines that” the case is defective. Id. §
1915(e)(2) (emphasis added). Subsection (f)(1) allows a court
to render judgment for costs “at the conclusion of the suit or
action.” Id. § 1915(f)(1) (emphasis added). Interpreting
subsection (b)(2) to dictate the amount a prisoner may be
required to pay each month for all his cases in toto would be
incongruous with the rest of the statute.

     Amicus responds that § 1915(b)(1) terms the initial partial
filing fee payment a “payment of any court fees required by
law.” And because “any” means “any and all,” amicus
contends, § 1915(b)(2) contemplates taking no more than twenty
percent from an inmate’s monthly income as payment for “all”
court fees owed in all cases. Subsection (b)(1)’s reference to
“any” court fees, however, must be read in context: when a
prisoner “brings a civil action or files an appeal,” he must pay an
initial filing fee and monthly installments thereafter as payment
of any (and all) court fees required for that action or appeal. Id.
§ 1915(b)(1); see Torres, 612 F.3d at 258 (Niemeyer, J.,
dissenting). A straightforward reading of § 1915 thus indicates
that both the initial payment required by subsection (b)(1) and
the monthly installments required by subsection (b)(2) apply on
a per-case basis. Nothing in the statute suggests that a second or
third action should be treated any differently than the first.
                                 15

     Amicus urges us to adopt the per-prisoner approach to avoid
unconstitutionally constraining a prisoner’s access to the courts.
But the PLRA’s safety-valve provision, § 1915(b)(4), separately
serves that function. Under that provision, “[i]n no event shall
a prisoner be prohibited from bringing a civil action or appealing
a civil or criminal judgment for the reason that the prisoner has
no assets and no means by which to pay the initial partial filing
fee.” Moreover, § 1915(b)(2) calls for collection of the required
monthly installments only if the amount in a prisoner’s account
exceeds $10. As a result, even if 100 percent of a prisoner’s
income were subject to recoupment for filing fees, the statute
assures his ability to initiate an action (provided of course that
he faces no bar against proceeding IFP altogether by virtue of
having accumulated three strikes). And because prison officials
are constitutionally required to afford inmates “‘adequate food,
clothing, shelter, and medical care,’” our adoption of the per-
case approach will not force a prisoner “to choose between the
necessities of life and his lawsuit.” Tucker, 142 F.3d at 1298
(quoting Farmer v. Brennan, 511 U.S. 825, 832 (1994)).

     Finally, the per-case approach comports with the PLRA’s
basic object. The “PLRA was designed to deter prisoners from
filing frivolous lawsuits, which waste judicial resources and
compromise the quality of justice enjoyed by the law-abiding
population.” In re Kissi, 652 F.3d 39, 41 (D.C. Cir. 2011) (per
curiam) (internal quotation marks omitted). Capping monthly
withdrawals at twenty percent of an inmate’s income, regardless
of the number of suits filed, would diminish the deterrent effect
of the PLRA once a prisoner files his first action. See Newlin,
123 F.3d at 436. And although some of the legislative history
cited by amicus suggests a disinclination to impose excessive
fees on a prisoner for filing a lawsuit, there is no indication of an
intention to refrain from imposing the same, non-excessive
payment structure each time a prisoner initiates an action. See,
e.g., 141 Cong. Rec. S7526 (daily ed. May 25, 1995) (statement
                                16

of S. Kyl) (“The filing fee is small enough not to deter a prisoner
with a meritorious claim, yet large enough to deter frivolous
claims and multiple filings.”).

                          * * * * *

    For the foregoing reasons, we deny Pinson’s motion to
proceed IFP and Bruce’s motion to stay collection of fees. We
also dismiss the mandamus petition with respect to the allegedly
rejected filings. With respect to the challenge to the transfer
order, Pinson has thirty days from the issuance of this opinion
to pay the filing fee and proceed. The other petitioners,
although permitted to proceed IFP, lack standing to challenge
the transfer. The clerk’s office therefore should collect the
applicable fees from each petitioner in accordance with
§ 1915(b).

                                                      So ordered.